Citation Nr: 1738290	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for cause of death, to include as due to Agent Orange (herbicide) exposure, and if so, whether or not service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  He served in the Republic of Vietnam.  He died in May 1998 from dilated cardiomyopathy.  The Appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Milwaukee, Wisconsin Regional Office (RO).  The April 2013 rating decision determined that new and material evidence had been received to reopen a claim of entitlement to service connection for cause of death, to include as due to herbicide exposure, and denied the claim.

For the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of death, to include as due to herbicide exposure, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An April 1999 rating decision denied service connection for cause of death, to include as due to herbicide exposure.  Although notified of this denial, the Veteran did not initial an appeal.  

2.  The evidence received since the April 1999 rating decision is new and is also material as it raises a reasonable possibility of substantiating the underlying claim for service connection for cause of death, to include as due to herbicide exposure.

3.  The Veteran died in May 1998; cardiomyopathy of 5-7 years, atrial fibrillation and other heart related disease was certified as the cause of death.  

4.  In May 2013, a letter was received clarifying that the "other heart related disease" included a diagnosis of coronary artery disease; the Veteran's coronary artery disease is presumed to have originated in service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for service connection for cause of death, to include as due to herbicide exposure is final.  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for cause of death, to include as due herbicide exposure.  

3.  The criteria for service connection for the cause of the Veteran's death are met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error, or where a notice of disagreement or material evidence was received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

In April 1999, the RO denied service connection for cause of death, to include as due to herbicide exposure,  as the evidence did not show that there was any relationship between the Veteran's military service and death as a result of dilated cardiomyopathy.  The Appellant was informed in writing of the adverse decision and her appellate rights on April 29, 1999.  The Appellant did not submit a timely notice of disagreement with the rating decision.

The April 1999 rating decision cited a July 1998 medical record as evidence.  In that letter, E.V.M., M.D. noted that the Veteran died suddenly.  In addition he noted that the Veteran had "long standing cardiomyopathy of 5-7 years, atrial fibrillation and other heart related disease."  In May 2013, a clarification letter was received from E.V.M., M.D. clarifying that the "other heart related disease" included a diagnosis of coronary artery disease.  By including coronary artery disease, which is a disease for which service connection can be granted on a presumptive basis, this is new evidence that related to a previously unestablished fact necessary to substantiate the claim.  As such, the Board finds that this medical record is both new and material and therefore, the claim for service connection for cause of death, to include as due to herbicide exposure, is reopened.  

Service Connection
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312 (c)(3).

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases, to include ischemic heart disease.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).  

The Veteran's underlying cause of death was listed on his death certificate as dilated cardiomyopathy.  A follow-up letter indicated that the Veteran had long standing
cardiomyopathy of 5-7 years, atrial fibrillation and other heart related disease.  The Appellant contends that coronary artery disease (other heart related disease) was the result of herbicide exposure, and ultimately caused or contributed to the Veteran's death. 

The Veteran was diagnosed with coronary artery disease prior to his death.  The Veteran performed a tour of duty in Vietnam from January 1968 to January 1970.  The Veteran has received the Army Commendation Meal.  The Veteran's exposure to herbicide agents while in service is acknowledged.  Ischemic heart disease, to include coronary artery disease, manifested following the Veteran's service.  The Veteran's treating physician has associated the Veteran's coronary artery disease with his cardiomyopathy, both of which contributed to his death.  In the absence of any persuasive evidence to the contrary, service connection for cause of the Veteran's death has been established.

Accordingly, service connection for the cause of the Veteran's death is granted.


ORDER

The claim to reopen service-connection for the cause of the Veteran's death is granted.  

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


